CONTRACT BENEFIT DATA Contract Number:[99-9999999] Annuitant:[John Doe] Age Nearest Birthday:[65] Sex:[Male] Secondary Life:[Jane Doe] Age Nearest Birthday:[62] Sex:[Female] Rider Date:[February 1, 2011] Initial Access Period:[15] Years Initial Assumed Investment Return:[3.00]% Periodic Income Commencement Date:[February 1, 2011] Initial Periodic Income Payment Mode:[Monthly] Initial Periodic Income Payment:[$411.26] Initial Guaranteed Income Benefit:[$205.63] Death Benefit Option:[Account Value Death Benefit] [VAPOR Rider Charge:[0.40%]] Mortality and Expense Risk Charge and Administrative Charge During Access Period [Account Value Death Benefit without Guaranteed Income Benefit:[1.65%]] [Account Value Death Benefit with Guaranteed Income Benefit:[2.15%]] [Guarantee of Principal Death Benefit without Guaranteed Income Benefit:[1.70%]] [Guarantee of Principal Death Benefit with Guaranteed Income Benefit:[2.20%]] [Enhanced Guaranteed Minimum Death Benefit without Guaranteed Income Benefit:[1.95%]] [Enhanced Guaranteed Minimum Death Benefit with Guaranteed Income Benefit:[2.45%]] After Access Period [Account Value Death Benefit without Guaranteed Income Benefit:[1.65%]] [Account Value Death Benefit with Guaranteed Income Benefit:[2.15%]] [Guarantee of Principal Death Benefit without Guaranteed Income Benefit:[1.65%]] [Guarantee of Principal Death Benefit with Guaranteed Income Benefit:[2.15%]] [Enhanced Guaranteed Minimum Death Benefit without Guaranteed Income Benefit:1.65%]] [Enhanced Guaranteed Minimum Death Benefit with Guaranteed Income Benefit:[2.15%]]
